PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Aleris, LLC
Application No. 16/282,804
Filed: 22 Feb 2019
For: TILE ALTERNATIVE MATERIAL
:
:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed February 23, 2022, to revive the above-identified application.

The petitions are GRANTED.

The application became abandoned for failure to timely file the inventor’s oath or declaration no later than the date on which the issue fee was paid as required by the Notice Requiring Inventor’s Oath or Declaration (PTO-2306) mailed November 16, 2021.  Accordingly, this application became abandoned on February 17, 2022.  The Issue Fee was paid on February 16, 2021.  The Notice of Abandonment was mailed February 23, 2022.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of a declarations for William Boyd, Nicholas Godfrey, David Ober and Calvin Trumbo; (2) the petition fee of $1,050; and (3) a proper statement of unintentional delay; and (4) a terminal disclaimer and fee as required by 37 CFR 1.137(d).  

Telephone inquiries concerning this decision should be directed to Terri Johnson at (571) 272-2991.

This application is being referred to the Office of Data Management for appropriate action in the normal course of business on the reply received. 




/TERRI S JOHNSON/Paralegal Specialist, OPET